Citation Nr: 1420013	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for chronic gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1985 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2005 from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.

In August 2012, service connection for radial nerve paresthesia of the right dominant upper extremity was granted, and a 20 percent rating was assigned thereto, effective November 1, 2005.  Additionally, service connection for radial nerve paresthesia of the left nondominant upper extremity was granted, and a 20 percent rating was assigned thereto, effective November 1, 2005.  As the benefit sought on appeal was granted, further appellate review is moot.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   


REMAND

In September 2011, the Board remanded the Veteran's claim for entitlement to an initial compensable rating for chronic gastritis to the RO for additional development and consideration.  In its September 2011 remand, the Board instructed the RO to provide the Veteran a VA examination to address the current severity of the Veteran's gastrointestinal disorder.  While the claims file shows that an examination was subsequently scheduled, the claims file does not contain evidence showing that the Veteran was ever notified of the VA examination.  The claims file includes a compensation and pension examination inquiry report that noted the Veteran's address/phone provided by VBA differed from VHA's database.  Further, the record includes an envelope dated January 2013 that was returned as undeliverable.  Thus, the Veteran must be provided with a new VA examination.  After the RO has ascertained and confirmed the Veteran's mailing address, notice of the examination must be sent to the Veteran's address, and a copy of the notice must be associated with the claims file.  If the Veteran fails to report for the examination, the RO must ensure that this information is documented in the claims file.   

Accordingly, the case is remanded for the following actions:

1. The RO must ascertain and confirm the Veteran's mailing address in order to facilitate the development requested herein.  All attempts in this regard must be documented for the record and the Veteran's current address must be confirmed in both the record and the VA database.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected digestive disorders, classified as chronic gastritis.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must specifically comment on all manifestations and symptoms produced by the service-connected disabilities of the digestive system, particularly the criteria used in evaluating gastritis.  The examiner must specifically comment on the presence or absence of lesions, erosions, ulcerations, hemorrhages, and the size and severity of such findings, as well as symptoms, as per Diagnostic Code 7307 for gastritis.  The examiner must also specifically comment on any other gastrointestinal symptoms manifested, to include the nature, frequency and severity of any other symptoms shown.  The report prepared must be typed.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

